Case 4:19-cv-00577-ALM-KPJ Document 50 Filed 04/09/20 Page 1 of1PagelID#: 453

AFFIDAVIT OF PROCESS SERVER

United States District Court for the Eastern District of Texas

Edward Butowsky Attorney: Ty Clevenger
Plaintiff(s), Ty Clevenger - Attorney at Law
7 212 South Oxford St., #7D

Brooklyn NY 11217

Douglas H. Wigdor, et al | ll | | |
Defendant(s).

¥253345%
Case Number: 4:19-cy-00577-ALM

 

 

 

 

 

 

 

 

 

Legal documents received by Same Day Process Service, Inc. on 03/13/2020 at 1:24 PM to be served upon Rod
Wheeler at 14006 Silver Teal Way, Upper Marlboro, MD 20774

I, Rene Rivas, swear and affirm that on March 14, 2020 at 1:03 PM, I did the following:

Personally Served Rod Wheeler the person listed as the intended recipient of the legal document with this Summons
in a Civil Action; First Amended Complaint at 14006 Silver Teal Way , Upper Marlboro, MD 20774.

Description of Person Accepting Service:
Sex: Male Age: 55 Height: 5ft4in-5ft8in Weight: 161-200 lbs Skin Color: African-American Hair Color: Black

Supplemental Data Appropriate to this Service:

I declare under penalty of perjury that the foregoing information contained in this affidavit is true and correct and that I
am a professional process server over the age of 18 and have no interest in the above legal matter.

 

 

Rene Rivas av? 49 v5 Me
Process Server : a” “ee
SB - b20%/G62/2™. “=
Same Day Process Service, Inc. =>: wees tes
1413 K St., NW, 7th Floor =; MOUSSinWay 29
Washington DC 20005 - i SS es s
(202)-398-4200 z= ~& ‘ .
info @samedayprocess.com Sf “a

Internal Job ID:253345 Tri
|

          
    

Subserjbed and Swarnjto,before
this [| p /| J WW

/

K. Mac & K otary Publio b= _
lon'expires February 29, 2024

   
    

 

   
